UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6045


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEVIN V. BURTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:03-cr-00006-HEH-1; 3:08-cv-00717-HEH)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Linda S. Sheffield, LINDA S. SHEFFIELD ATTORNEY AT LAW, Atlanta,
Georgia, for Appellant. Richard Daniel Cooke, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin V. Burton seeks to appeal the district court’s

order construing his motion for writ of error audita querela, 28

U.S.C.   § 1651       (2006),     as    a   successive      motion     pursuant      to    28

U.S.C.A. § 2255 (West Supp. 2009) and denying relief.                         The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2006).                 A

certificate       of       appealability          will     not    issue      absent        “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2006).          A    prisoner     satisfies      this

standard   by    demonstrating          that      reasonable     jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have   independently           reviewed     the   record       and

conclude      that     Burton     has       not   made     the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and    argument        would    not   aid   the   decisional

process.

                                                                              DISMISSED

                                              2